United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1601
                                  ___________

United States of America,            *
                                     *
            Appellee,                *
                                     *
       v.                            *
                                     *
Jeffrey M. Hammel, also known as     *
Jeffery M. Hammel, also known as     * Appeal from the United States
Jeff M. Hammel, also known as        * District Court for the
Jeffrey Michael Hammel;              * Northern District of Iowa.
                                     *
            Defendant,               *      [UNPUBLISHED]
                                     *
Floyd Hammel, also known as          *
Floyd J. Hammel; Rose Hammel,        *
also known as Rose A. Hammel,        *
                                     *
            Appellants.              *
                                ___________

                             Submitted: April 7, 2006
                                Filed: April 17, 2006
                                 ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________
PER CURIAM.

      Floyd and Rose Hammel appeal the district court’s1 in rem judgment and
decree of foreclosure granting summary judgment in favor of the government. We
have carefully reviewed the record and considered the parties’ arguments, and find
no basis for overturning the district court’s well-reasoned opinion. See ARE Sikeston
Ltd. P’ship v. Weslock Nat’l, Inc., 120 F.3d 820, 827 (8th Cir. 1997) (standard of
review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                         -2-